    Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

DANIEL CASTLEBERRY,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )   CASE NO. 2:19-CV-1025-WKW
                                          )            [WO]
THE LINCOLN NATIONAL                      )
LIFE INSURANCE COMPANY,                   )
                                          )
             Defendant.                   )

                   MEMORANDUM OPINION AND ORDER

      Before the court is Defendant The Lincoln National Life Insurance

Company’s Motion to Dismiss Plaintiff’s Claim for LTD Benefits or, in the

alternative, Motion for Summary Judgment. (Doc. # 6.) Plaintiff Daniel Castleberry

filed a response in opposition. (Doc. # 11.) After careful consideration of the

arguments of counsel, the relevant law, and the record, the court finds that the motion

to dismiss is due to be granted in part and denied in part and that the motion for

summary judgment is due to be denied as moot.

                          I. JURISDICTION AND VENUE

      Subject matter jurisdiction is proper under 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e)(1) because Mr. Castleberry is seeking to enforce rights and recover

benefits allegedly owed to him under a long-term disability policy governed by the
    Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 2 of 15




Employment Retirement Income Security Act of 1974 (“ERISA”), as amended, 29

U.S.C. § 1132(a)(1)(B). Personal jurisdiction and venue are not contested.

                          II. STANDARD OF REVIEW

      To withstand a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To state a claim that is facially

plausible, a “plaintiff [must plead] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. A

complaint must state “more than a sheer possibility that the defendant acted

unlawfully.” Id.

      Normally, attaching outside materials to a motion to dismiss requires the court

to convert the motion into one for summary judgment. See Fed. R. Civ. P. 12(d).

That rule, however, has an exception that is relevant here. A court may consider a

document that is attached to a Rule 12(b)(6) motion to dismiss without converting it

into a summary judgment motion if the document is referenced in the complaint, if

it is “central to the plaintiff’s claim,” and if its authenticity is undisputed. Horsley

v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). “‘Undisputed’” in this context means

that the authenticity of the document is not challenged.” Id.




                                           2
     Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 3 of 15




       Attached to Lincoln’s motion are: (1) the long-term disability policy; (2)

Lincoln’s letter, dated May 8, 2018, notifying Mr. Castleberry that it was ceasing his

benefits beyond November 4, 2018; (3) Mr. Castleberry’s letter, dated October 2,

2018, notifying Lincoln that it was appealing Lincoln’s May 8, 2018 denial; and

(4) Lincoln’s letter, dated March 29, 2019, denying Mr. Castleberry’s appeal. (Doc.

# 6-1, at 2–68.) These documents are referenced in the complaint and are central to

Mr. Castleberry’s claims.        Additionally, Mr. Castleberry does not dispute the

authenticity of the documents, and has included (2) and (3), above, with his response

to Lincoln’s motion to dismiss.            Accordingly, the court will consider these

documents in ruling on Lincoln’s motion to dismiss without converting the motion

into one for summary judgment.1

                                 III. BACKGROUND

A.     The Injury

       On or about February 23, 2016, Plaintiff Daniel Castleberry suffered on-the-

job injuries while working as a truck driver for Virginia Transportation. These

injuries required him to undergo a cervical fusion on August 2, 2016.                       Mr.

Castleberry tried unsuccessfully to return to work in September 2016.                       Mr.

Castleberry underwent a functional capacity evaluation on October 24, 2016, which


       1
         Mr. Castleberry submits additional exhibits with his response to Lincoln’s motion. Those
exhibits, while helpful for context and background, are not material for resolving the issue of
administrative exhaustion.

                                               3
     Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 4 of 15




indicated that he did not meet the strength or mobility requirements for his position

as an automobile hauler.

B.     The LTD Policy

       The Lincoln National Life Insurance Company (“Lincoln”) issued a group

long term disability insurance policy—policy number 000010202236 (“LTD

Policy”)—to Mr. Castleberry’s employer, Virginia Transportation, effective

February 1, 2015. (Doc. # 6-1, at 5–6.) The LTD Policy required that prior to

bringing suit for claims governed by ERISA, the “beneficiary must first seek two

administrative reviews of the adverse claim decision.” (Doc. # 6-1, at 21.) If the

first review is denied, the LTD Policy requires the beneficiary to request a second

review, here, within 180 days of receiving a denial letter for the first review. (Doc.

# 6-1, at 20; Doc. # 6-1, at 54.)

       At the time Mr. Castleberry sustained his injuries, he had both a short-term

policy and the LTD Policy through Virginia Transportation. Colonial Life—the

insurer for the short-term policy—awarded Mr. Castleberry benefits based on an

annual salary of $129,000. (Doc. # 11.) However, Lincoln—the insurer for the LTD

Policy—based Mr. Castleberry’s LTD Policy benefits on an annual salary of

$71,604.80.2 (Doc. # 11-4, at 11.) Mr. Castleberry represents in his brief that he



       2
        Virginia Transportation allegedly supplied the salary figures to both insurers. (See, e.g.,
Doc. # 11-4, at 11.)

                                                4
    Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 5 of 15




disputed this lower salary amount, and twice (on May 30, 2017, and October 2, 2018)

requested information from Lincoln as to how it had determined the LTD Policy

benefits. (Doc. # 11, at 2.) Lincoln responded on August 2, 2017, that Virginia

Transportation had reported Mr. Castleberry’s annual salary as $71,604.80. (Doc. #

11-4, at 11–12.)

       Lincoln paid Mr. Castleberry LTD Policy benefits of $3,580.24 per month for

twenty-four months (the “Own Occupation Period”). (Doc. # 11-4, at 11.) Mr.

Castleberry informed Lincoln that, based on his annual income of $129,000, the

monthly benefits should have been $5,000 (the maximum covered by the LTD

Policy). (Doc. # 11, at 5.)

       On May 8, 2018, Lincoln denied Mr. Castleberry’s claim for benefits past the

first twenty-four months. (Doc. # 6-1, at 50–55.) Pursuant to the second tier of

benefits—the “Any Gainful Occupation Period”—Lincoln again denied benefits on

the ground that Mr. Castleberry could work full-time in sedentary work capacities.

(Doc. # 6-1, at 53.) Lincoln found that Mr. Castleberry could “perform[] work in

other occupations, even if [he] c[ould] no longer perform [his] Own Occupation,”

and that, therefore, he “no longer [met] the definition of disability in this policy. . .

.” (Doc. # 6-1, at 54.) Lincoln denied benefits beyond November 4, 2018. (Doc. #

6-1, at 54.)




                                           5
    Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 6 of 15




      Mr. Castleberry, through his current counsel, appealed this decision by letter

dated October 2, 2018. (Doc. # 6-1, at 58.) By letter dated March 29, 2019, which

was addressed to Mr. Castleberry’s counsel, Lincoln denied the appeal. (Doc. # 6-1,

at 62–67.) The denial letter set out Mr. Castleberry’s appeal rights, explaining that

he had exhausted his “first level of appeal” and that he had 180 days to pursue “a

final administrative appeal.” (Doc. # 6-1, at 66.) Neither the May 8, 2018 denial

letter nor the March 29, 2019 denial letter addressed Mr. Castleberry’s

underpayment claim. Mr. Castleberry did not seek further relief from Lincoln within

180 days. Instead, on December 4, 2019—after the 180 days had expired—Mr.

Castleberry filed this lawsuit.

      During the pendency of the first administrative review of his claim, Mr.

Castleberry applied for Social Security Disability benefits within the timeframe that

the LTD Policy required and received a Fully Favorable decision on November 23,

2018. (Doc. # 11-2.) The Social Security Administrative Law Judge found that Mr.

Castleberry was disabled, as defined by the Social Security Act, since July 31, 2016.

(Doc. # 11-2.) On June 18, 2019, Lincoln claimed that it overpaid Mr. Castleberry’s

LTD benefits based on Mr. Castleberry’s Social Security Disability award. Mr.

Castleberry alleges that the “proper amount” of repayment needs to be determined.

(Doc. # 1.)




                                         6
     Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 7 of 15




C.    Claims in This Lawsuit

      Although Mr. Castleberry’s complaint is not a model of clarity, construed

liberally, it lays out three ERISA claims pursuant to 29 U.S.C. § 1132(a)(1)(B): first,

that Lincoln improperly calculated Mr. Castleberry’s LTD benefits based on an

annual income of $71,604.80, rather than an annual income of $129,000; second,

that Lincoln wrongfully terminated his LTD benefits; and third, for clarification of

Mr. Castleberry’s rights pursuant to the ERISA plan as to Lincoln’s claim for

recovery of overpayments. (See Doc. # 6-1, at 22 (LTD Policy provision governing

Lincoln’s right of recovery of overpaid benefits due to “the Insured Employee’s

receipt of Other Income Benefits”).)

                                 IV. DISCUSSION

      Lincoln moves to dismiss Mr. Castleberry’s action, arguing that Mr.

Castleberry failed to exhaust his administrative remedies before filing suit, as the

LTD Policy and ERISA require. Mr. Castleberry has responded by urging this court

to excuse exhaustion under the “futility doctrine.” For the reasons discussed below,

Mr. Castleberry has failed to exhaust his administrative remedies, and the court

declines to apply the futility doctrine.

A.    Scope of Lincoln’s Motion

      It is important at the outset to point out what Lincoln has not addressed in its

motion. As explained, in Part III.C., the complaint contains three claims under §


                                           7
     Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 8 of 15




1132(a)(1)(B). 3 Lincoln’s motion seeking dismissal for failure to exhaust addresses

only Mr. Castleberry’s claim that Lincoln wrongfully terminated his benefits under

the LTD Policy. Lincoln’s motion does not address Mr. Castleberry’s claim that

Lincoln underpaid benefits based on errors in how it calculated the LTD benefits.

Nor does the motion address Mr. Castleberry’s claim for clarification of the amount

of repayment he owes Lincoln based upon his retroactive award of social security

disability benefits for the period when he also was paid LTD benefits. Because

Lincoln’s motion does not address exhaustion as to two of the three claims, this

action proceeds as to those claims.

B.    Failure to Exhaust

      Mr. Castleberry has failed to exhaust his administrative remedies on his claim

that Lincoln wrongfully terminated his LTD benefits, as required the LTD Policy

and ERISA.

      ERISA imposes the following requirements for an internal claims procedure

for every employee benefit plan:

      In accordance with regulations of the Secretary, every employee
      benefit plan shall – (1) provide adequate notice in writing to any
      participant or beneficiary whose claim for benefits under the plan
      has been denied, setting forth the specific reasons for such denial,
      written in a manner calculated to be understood by the participant,
      and (2) afford a reasonable opportunity to any participant whose
      claim for benefits has been denied for a full and fair review by the
      appropriate named fiduciary of the decision denying the claim.

      3
          The court expresses no opinion on the merits of these claims.

                                                 8
    Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 9 of 15




29 U.S.C. § 1133. Therefore, if part or all of a claimant’s benefit claim is denied,

ERISA directs the policy administrator to provide the claimant adequate and

understandable written reasons for the denial and to afford a “full and fair review”

of such denial by an appropriate named fiduciary. § 1133(2).

      Although ERISA does not contain an exhaustion requirement, the Eleventh

Circuit has adopted the prerequisite of exhaustion of administrative remedies before

a plaintiff can bring suit under ERISA. See, e.g., Bickley v. Caremark RX, Inc., 461

F.3d 1325, 1328 (11th Cir. 2006) (“‘The law is clear in this circuit that plaintiffs in

ERISA actions must exhaust available administrative remedies before suing in

federal court.’”) (quoting Counts v. Am. Gen. Life & Accident Ins. Co., 111 F.3d

105, 108 (11th Cir. 1997)). Because exhaustion promotes significant policies, the

Eleventh Circuit “strictly enforce[s] an exhaustion requirement on plaintiffs bringing

ERISA claims.” Perrino v. S. Bell Tel. & Tel. Co., 209 F.3d 1309, 1315 (11th Cir.

2000).

      The LTD Policy requires that Mr. Castleberry pursue two administrative

reviews of Lincoln’s claim determination before filing suit. (Doc. # 6-1, at 20.) Mr.

Castleberry appealed Lincoln’s “denial of his disability benefits” in his letter dated

October 2, 2018. (Doc. # 6-1, at 58.) Lincoln denied the appeal by letter dated

March 29, 2019. Mr. Castleberry did not submit a second appeal as the LTD Policy



                                          9
      Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 10 of 15




requires, and since more than 180 days passed prior to Mr. Castleberry filing suit, it

is temporally impossible for him to do so now.

        Because the LTD Policy required Mr. Castleberry to submit two appeals, and

he did not (and cannot now timely) do so, Mr. Castleberry failed to exhaust his

administrative remedies pursuant to 29 U.S.C. § 1133.

C.      The Futility Doctrine

        Mr. Castleberry cursorily argues that under the conditions in Lincoln’s claim

process, any second administrative appeal would have been futile. (Doc. # 11, at 4–

5.)

        ERISA claimants are excused from exhausting their administrative remedies

“only in exceptional circumstances,” Perrino, 209 F.3d at 1315, such as “when resort

to the administrative remedies would be futile, or the remedy inadequate.” Counts

v. Am. Gen. Life & Accident Ins. Co., 111 F.3d 105, 108 (11th Cir. 1997). However,

the Eleventh Circuit applies the futility doctrine almost exclusively when an insured

plaintiff is injured and found medically able to perform the duties of his or her “own

occupation” (or equivalent language), and then is required to appeal the claims-

denial decision based on an ostensible inability to perform the essential duties of

“any occupation.” See, e.g., id.; Oliver v. Coca Cola Co., 497 F.3d 1181, 1200–01

(11th Cir. 2007).




                                          10
   Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 11 of 15




      Dozier v. Sun Life Assurance Co. of Canada, upon which Mr. Castleberry

relies, illustrates the foregoing application of the futility doctrine. Dozier was

injured on the job and could no longer work; he had both a long-term disability

insurance policy and a life insurance policy through Sun Life. Dozier v. Sun Life

Assur. Co. of Canada, 466 F.3d 532, 533–34 (6th Cir. 2006). The life insurance

policy included waiver-of-premium benefits for a disabled employee. Id. at 534.

After Sun Life denied benefits under both policies in separate letters, Dozier sought

administrative review of the denial of his long-term-disability benefits, which Sun

Life denied. Id. Per his policy, Dozier had 180 days to appeal either the long-term-

disability or the waiver-of-premium decisions. Id. at 534. Dozier appealed his long-

term-disability claim. Id. Sun Life denied his claim—claiming that Dozier “could

still perform the material and substantial duties of his own occupation”—at which

time Dozier still had thirty-two days to seek administrative review of the waiver-of-

premium claim. Id. (emphasis added).

      Dozier sued Sun Life seeking both benefits, and the district court ruled that

Sun Life had mistakenly denied Dozier’s long-term disability benefits. Id. Dozier

then asked Sun Life to review his waiver-of-benefit claim, which Sun Life refused

to do, as the 180-day window had then expired. Id.

      After suing for the waiver-of-premium claim, acknowledging that he did not

exhaust the administrative remedies available on his claim, Dozier argued that any


                                         11
   Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 12 of 15




administrative appeal would have been futile given that Sun Life had denied his

long-term-disability appeal.    Id.   Dozier argued that while application of the

administrative exhaustion requirement in an ERISA action is committed to the sound

discretion of the district court, that discretion must be exercised to excuse non-

exhaustion where resorting to the plan’s administrative procedure would simply be

futile. Id. (citing Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 418 (6th Cir.

1998)).

      The Sixth Circuit noted that it applies the futility doctrine in two scenarios:

(1) when the plaintiff’s suit is directed to the legality of the plan, not to a mere

interpretation of it, and (2) when the defendant lacks the authority to institute the

decision sought by plaintiffs. Id. at 535. To meet the “quite restricted” standard for

establishing administrative futility, plaintiffs are required to make a “clear and

positive indication” that further administrative review would have been for naught.

Id. (citing Fallick, 162 F.3d at 419). The Sixth Circuit reasoned that the “clear and

positive indication” was Sun Life’s denial of Dozier’s long-term disability claim

based on Sun Life’s determination that Dozier was able to perform “the material and

substantial duties of his own occupation,” which precluded Dozier from arguing on

appeal for the waiver-of-premium claim that he was unable to perform the material

and substantial duties of any occupation (i.e., if Sun Life determined that he could

still perform his job, Dozier could not then persuade Sun Life that he could not


                                         12
    Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 13 of 15




perform any job). Id. The Sixth Circuit therefore held that any attempt to appeal

Sun Life’s denial of the waiver-of-premium benefit would have been futile, and

reversed and remanded the lower court’s decision. Id. at 537.

      The Eleventh Circuit has cited favorably the “clear and positive” standard.

See Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1330 (11th Cir. 2006) (“[B]are

allegations of futility are no substitute for the ‘clear and positive’ showing of futility

required before suspending the exhaustion requirement.” (citations omitted)).

      In the present case, while submitting an appeal to Lincoln asking it to reverse

its own judgment in an appeal for denial of benefits may seem to be nothing more

than essentially asking, “Are you sure?,” Mr. Castleberry has not made a clear and

positive indication that further administrative review would be for naught. Mr.

Castleberry’s response to Lincoln’s motion nakedly asserts that “[u]nder the

conditions created by Lincoln in the claim process, any second administrative appeal

would have been ‘futile.’” (Doc. # 11, at 5.)

      Furthermore, Dozier (which is not binding on Eleventh Circuit courts) is

distinguishable. In Dozier, the Sixth Circuit applied the futility doctrine to a separate

benefit to the one for which Dozier’s appeal was denied, for which the inclusion of

the first benefit was essentially required (Sun Life would not waive the premium

claim if it was denying the underlying disability benefits). Here, Mr. Castleberry

asks the court to apply the futility doctrine to the same benefit that Lincoln


                                           13
   Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 14 of 15




previously denied. Lincoln did not deny Mr. Castleberry any de facto prerequisite

benefit to those he brings before the court, so any factual analogy to the waiver-of-

premium benefits in Dozier is misplaced.

      For these reasons, Mr. Castleberry has failed to make a clear and positive

indication that a second appeal would have been futile, and therefore does not enjoy

the protection of the futility doctrine. Dismissal will be with prejudice. See

Garrison v. Lincoln Nat’l Life Ins. Co., 294 F. Supp. 3d 1281, 1296, n.15 (N.D. Ala.

2018).

                                V. CONCLUSION

      As to his ERISA claim alleging wrongful termination of benefits, Mr.

Castleberry failed to exhaust his administrative remedies pursuant to the LTD Policy

and ERISA, and he has not demonstrated exceptional circumstances to excuse the

circuit’s strict exhaustion requirement. The 180-day period to submit a second

appeal has expired (making it impossible for Mr. Castleberry to now exhaust his

administrative remedies before filing suit again). Accordingly, Lincoln’s motion to

dismiss is due to be granted as to Mr. Castleberry’s ERISA claim alleging wrongful

termination of benefits pursuant to the LTD Policy. Because Lincoln’s motion does

not address Mr. Castleberry’s claim for adjusted underpaid benefits, nor Lincoln’s

claim for overpayment of benefits vis-à-vis Mr. Castleberry’s social security

disability recovery, these issues remain in contention.


                                         14
   Case 2:19-cv-01025-WKW-SMD Document 13 Filed 09/30/20 Page 15 of 15




      Accordingly, it is ORDERED that Defendant Lincoln National Life Insurance

Company’s motion to dismiss (Doc. # 6) is GRANTED with prejudice as to Plaintiff

Daniel Castleberry’s claim alleging wrongful termination of benefits under the LTD

Policy. Furthermore, to the extent the motion addresses them, the motion to dismiss

(Doc. # 6) is DENIED as to Mr. Castleberry’s claims for underpaid benefits, and for

clarification of his rights pursuant to the ERISA plan vis-à-vis Lincoln’s claim for

recovery of overpayments. Lincoln’s alternative motion for summary judgment

(Doc. # 6) is DENIED as moot.

      DONE this 30th day of September, 2020.

                                        /s/ W. Keith Watkins
                                UNITED STATES DISTRICT JUDGE




                                        15
